Exhibit 99.1 Contact: Michael R. Sand, President & CEO Dean J. Brydon, CFO (360) 533-4747 www.timberlandbank.com Timberland Bancorp EPS Increases to $0.20 for First Fiscal Quarter Increases Dividend to Common Shareholders by 33% HOQUIAM, WA – January 27, 2014 - Timberland Bancorp, Inc. (NASDAQ: TSBK) (“Timberland” or “the Company”) today reported net income of $1.61 million for the quarter ended December 31, 2013.Net income to common shareholders, after adjusting for the preferred stock dividend and the preferred stock discount accretion, was $1.41 million, or $0.20 per diluted common share.This compares to net income to common shareholders of $696,000, or $0.10 per diluted common share, for the quarter ended September 30, 2013, and net income to common shareholders of $1.44 million, or $0.21 per diluted common share, for the quarter ended December 31, 2012. Timberland’s Board of Directors also announced an increase in the quarterly cash dividend to common shareholders to $0.04 per common share payable on February 28, 2014 to shareholders of record on February 14, 2014. “During the quarter ended December 31, 2013 Timberland purchased and retired all of the 12,065 preferred shares that remained outstanding from the 16,641 shares issued to the U.S. Treasury in December 2008,” stated Michael R. Sand, President and CEO.“The purchase, which was accomplished using existing balance sheet resources, eliminated the obligation to pay $1.09 million in preferred stock dividends during each of the next five years.In future quarters the net income to common shareholders will not be reduced by preferred stock dividends and preferred stock discount accretion which, this quarter, reduced EPS by $0.03 per diluted common share.” Fiscal First Quarter 2014 Highlights (at or for the period ended December 31, 2013, compared to December 31, 2012, or September 30, 2013): · Redeemed the remaining 12,065 shares of Series A Preferred Stock with existing balance sheet resources on December 20, 2013; · Earnings per diluted common share for the current quarter increased 100% to $0.20 from $0.10 for the preceding quarter; · Net income for the current quarter increased 80% to $1.61 million from $894,000 for the preceding quarter; · Quarterly cash dividend to common shareholders increased 33% to $0.04 per common share and will be paid on February 28, 2014 to shareholders of record on February 14, 2014; · Net interest margin for the current quarter remained strong at 3.78%; · Total delinquent and non-accrual loans decreased 2% during the quarter and 29% year-over-year; · Net loans receivable increased by $7.8 million during the quarter; and · Book value per common share increased to $11.22, and tangible book value per common share increased to $10.41 at quarter end. Capital Ratios and Asset Quality Timberland Bancorp remains well capitalized with a total risk-based capital ratio of 14.39% and a Tier 1 leverage capital ratio of 10.10% at December 31, 2013.Timberland redeemed the remaining 12,065 shares of Series A Preferred Stock for $12.1 million on December 20, 2013.The preferred dividend and accretion payments reduced earnings to common shareholders by $206,000, or $0.03 per diluted common share, in the first quarter of fiscal 2014, and by $264,000, or $0.04 per diluted common share, in the first quarter one year ago.The dividend rate on the preferred shares was scheduled to increase to 9.0% on December 23, 2013. Timberland Fiscal Q1 Earnings January 27, 2014 Page 2 Timberland did not make a provision to its loan loss allowance during the quarter ended December 31, 2013, compared to $165,000 in the preceding quarter and $200,000 in the comparable quarter one year ago.Net charge-offs for the first fiscal quarter were $391,000, compared to $155,000 for the preceding quarter and $256,000 for the comparable quarter one year ago.Even though net charge-offs increased slightly, no provision to the loan loss allowance was deemed necessary since other underlying credit quality metrics improved during the current quarter. Total delinquent loans (past due 30 days or more) and non-accrual loans decreased 2% to $17.8 million at December 31, 2013, from $18.1 million at September 30, 2013 and decreased 29% from $25.0 million one year ago.The non-performing assets to total assets ratio was 3.97% at December 31, 2013, compared to 3.75% three months earlier and 5.13% one year ago. Non-accrual loans increased to $14.1 million at December 31, 2013, from $13.6 million at September 30, 2013 and decreased from $21.7 million at December 31, 2012.The non-accrual loans at December 31, 2013, were comprised of 57 loans and 50 credit relationships.By dollar amount per category: 45% are secured by residential properties; 40% are secured by land and land development properties; 14% are secured by commercial properties; and 1% are secured by residential construction projects. Other real estate owned (“OREO”) and other repossessed assets increased to $12.5 million at December 31, 2013, from $11.7 million at September 30, 2013 and decreased from $13.2 million at December 31, 2012.At December 31, 2013 the OREO portfolio consisted of 47 individual properties.The properties consisted of 25 land parcels totaling $5.1 million, seven commercial real estate properties totaling $4.1 million, 14 single family homes totaling $3.0 million and one multi-family property with a book value of $268,000.During the quarter ended December 31, 2013, six OREO properties totaling $2.1 million were sold for a net gain of $81,000. Balance Sheet Management Total assets decreased by $17.7 million to $727.9 million at December 31, 2013 from $745.6 million at September 30, 2013.The decrease in total assets was primarily due to the redemption of Series A Preferred Stock for $12.1 million and a $6.8 million decrease in total deposits, both of which reduced the amount of assets held in overnight liquidity. Liquidity as measured by cash and cash equivalents, CDs held for investment and available for sale investments was 15.8% of total liabilities at December 31, 2013, compared to 19.6% at September 30, 2013, and 18.2% one year ago. Net loans receivable increased $7.8 million to $555.9 million at December 31, 2013, from $548.1 million at September 30, 2013.The increase was primarily due to an $8.3 million increase in commercial real estate loan balances, a $6.0 million increase in custom and owner / builder construction loan balances and a $2.2 million increase in commercial real estate construction loan balances.These increases to net loans receivable were partially offset by a $3.4 million decrease in one-to four-family loan balances, a $2.9 million decrease in multi-family loan balances and a $2.8 million increase in the undisbursed portion of construction loans in process. Timberland Fiscal Q1 Earnings January 27, 2014 Page 3 LOAN PORTFOLIO December 31, 2013 September 30, 2013 December 31, 2012 ($ in thousands) Amount Percent Amount Percent Amount Percent Mortgage Loans: One-to four-family $ 17
